Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document     Page 1 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document     Page 2 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document     Page 3 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document     Page 4 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document     Page 5 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document     Page 6 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document     Page 7 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document     Page 8 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document     Page 9 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 10 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 11 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 12 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 13 of 84
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 14 of 84




            EXHIBIT 1
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 15 of 84




                            EXHIBIT 1   PAGE 14
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 16 of 84




                            EXHIBIT 1   PAGE 15
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 17 of 84




                            EXHIBIT 1   PAGE 16
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 18 of 84




                            EXHIBIT 1   PAGE 17
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 19 of 84




                            EXHIBIT 1   PAGE 18
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 20 of 84




                            EXHIBIT 1   PAGE 19
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 21 of 84




                            EXHIBIT 1   PAGE 20
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 22 of 84




                            EXHIBIT 1   PAGE 21
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 23 of 84




                            EXHIBIT 1   PAGE 22
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 24 of 84




                            EXHIBIT 1   PAGE 23
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 25 of 84




                            EXHIBIT 1   PAGE 24
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 26 of 84




                            EXHIBIT 1   PAGE 25
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 27 of 84




                            EXHIBIT 1   PAGE 26
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 28 of 84




                            EXHIBIT 1   PAGE 27
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 29 of 84




                            EXHIBIT 1   PAGE 28
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 30 of 84




                            EXHIBIT 1   PAGE 29
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 31 of 84




                            EXHIBIT 1   PAGE 30
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 32 of 84




                            EXHIBIT 1   PAGE 31
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 33 of 84




                            EXHIBIT 1   PAGE 32
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 34 of 84




                            EXHIBIT 1   PAGE 33
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 35 of 84




                            EXHIBIT 1   PAGE 34
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 36 of 84




                            EXHIBIT 1   PAGE 35
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 37 of 84




                            EXHIBIT 1   PAGE 36
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 38 of 84




                            EXHIBIT 1   PAGE 37
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 39 of 84




                            EXHIBIT 1   PAGE 38
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 40 of 84




                            EXHIBIT 1   PAGE 39
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 41 of 84




                            EXHIBIT 1   PAGE 40
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 42 of 84




                            EXHIBIT 1   PAGE 41
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 43 of 84




                            EXHIBIT 1   PAGE 42
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 44 of 84




                            EXHIBIT 1   PAGE 43
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 45 of 84




                            EXHIBIT 1   PAGE 44
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 46 of 84




                            EXHIBIT 1   PAGE 45
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 47 of 84




                            EXHIBIT 1   PAGE 46
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 48 of 84




                            EXHIBIT 1   PAGE 47
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 49 of 84




                            EXHIBIT 1   PAGE 48
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 50 of 84




                            EXHIBIT 1   PAGE 49
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 51 of 84




                            EXHIBIT 1   PAGE 50
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 52 of 84




                            EXHIBIT 1   PAGE 51
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 53 of 84




                            EXHIBIT 1   PAGE 52
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 54 of 84




                            EXHIBIT 1   PAGE 53
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 55 of 84




                            EXHIBIT 1   PAGE 54
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 56 of 84




                            EXHIBIT 1   PAGE 55
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 57 of 84




                            EXHIBIT 1   PAGE 56
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 58 of 84




                            EXHIBIT 1   PAGE 57
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 59 of 84




                            EXHIBIT 1   PAGE 58
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 60 of 84




                            EXHIBIT 1   PAGE 59
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 61 of 84




                            EXHIBIT 1   PAGE 60
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 62 of 84




                            EXHIBIT 1   PAGE 61
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 63 of 84




                            EXHIBIT 1   PAGE 62
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 64 of 84




                            EXHIBIT 1   PAGE 63
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 65 of 84




                            EXHIBIT 1   PAGE 64
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 66 of 84




                            EXHIBIT 1   PAGE 65
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 67 of 84




                            EXHIBIT 1   PAGE 66
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 68 of 84




                            EXHIBIT 1   PAGE 67
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 69 of 84




            EXHIBIT 2
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 70 of 84




                            EXHIBIT 2   PAGE 68
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 71 of 84




            EXHIBIT 3
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 72 of 84




                            EXHIBIT 3   PAGE 69
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 73 of 84




                            EXHIBIT 3   PAGE 70
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 74 of 84




                            EXHIBIT 3   PAGE 71
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 75 of 84




            EXHIBIT 4
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 76 of 84




                            EXHIBIT 4   PAGE 72
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 77 of 84




                            EXHIBIT 4   PAGE 73
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 78 of 84




                            EXHIBIT 4   PAGE 74
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 79 of 84




            EXHIBIT 5
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 80 of 84




                            EXHIBIT 5   PAGE 75
Case 8:18-ap-01187-ES   Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08   Desc
                        Main Document    Page 81 of 84




                            EXHIBIT 5   PAGE 76
          Case 8:18-ap-01187-ES                        Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08                                     Desc
                                                       Main Document    Page 82 of 84
     B1040 (FORM 1040) (12/15)

           ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                   (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS
                                                                                Kevin Liebeck, as executor of the Estate of Denny Roy Steelman, Kevin
Weneta M.A. Kosmala, Chapter 7 Trustee of the                                   Liebeck, as successor Trustee of the Survivor's Trust, as under 2010
Estate of Denny Roy Steelman                                                    Steelman Inter Vivos Trust, Shaunah Lynn Steelman, Jodi Denise Steelman


ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
WEILAND GOLDEN GOODRICH
650 Town Center Drive, Suite 600, Costa Mesa, CA 92626
Telephone: (714) 966-1000

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
Ƒ 'HEWRU    Ƒ 86 Trustee/Bankruptcy Admin        Ƒ Debtor      Ƒ U.S. Trustee/Bankruptcy Admin
Ƒ &UHGLWRU  Ƒ 2WKHU                                Ƒ Creditor    Ƒ Other
Ƒ 7UXVWHH                                          Ƒ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
(1) For Declaratory Relief Regarding Property of the Estate Pursuant to 11 U.S.C. §541; (2) For Turnover of Property
of the Estate Pursuant to 11 U.S.C. §§ 542 and 543; (3) To Avoid and Recovery Fraudulent Transfers Pursuant to 11
U.S.C. §§ 544(b) and 550, and California Civil Code §§ 3439.04(a)(1), 3439.07 and 3439.09;... [SEE ATTACHED]


                                                                    NATURE OF SUIT

          (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

      FRBP 7001(1) – Recovery of Money/Property                                  FRBP 7001(6) – Dischargeability (continued)
Ƒ 11-Recovery of money/property - §542 turnover of property                      Ƒ  61-Dischargeability - §523(a)(5), domestic support
Ƒ 12-Recovery of money/property - §547 preference                                Ƒ  68-Dischargeability - §523(a)(6), willful and malicious injury
Ƒ 13-Recovery of money/property - §548 fraudulent transfer
 1                                                                               Ƒ  63-Dischargeability - §523(a)(8), student loan
Ƒ 14-Recovery of money/property - other                                          Ƒ  64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
      FRBP 7001(2) – Validity, Priority or Extent of Lien
Ƒ 21-Validity, priority or extent of lien or other interest in property          Ƒ  65-Dischargeability - other

                                                                                 FRBP 7001(7) – Injunctive Relief

Ƒ
      FRBP 7001(3) – Approval of Sale of Property                                Ƒ  71-Injunctive relief – imposition of stay
      31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                 Ƒ2 72-Injunctive relief – other

      FRBP 7001(4) – Objection/Revocation of Discharge
Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)                       FRBP 7001(8) Subordination of Claim or Interest
                                                                                 Ƒ 81-Subordination of claim or interest
      FRBP 7001(5) – Revocation of Confirmation
Ƒ 51-Revocation of confirmation                                                  FRBP 7001(9) Declaratory Judgment
                                                                                 Ƒ 91-Declaratory judgment
                                                                                  3

      FRBP 7001(6) – Dischargeability
Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              Ƒ
Ƒ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
Ƒ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                    Ƒ 02-Other (e.g. other actions that would have been brought in state court
                                                                                          if unrelated to bankruptcy case)
Ƒ Check if this case involves a substantive issue of state law                   Ƒ Check if this is asserted to be a class action under FRCP 23
Ƒ &KHFN LI D MXU\ trial is demanded in complaint                                 Demand $
Other Relief Sought
       Case 8:18-ap-01187-ES                Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08                             Desc
                                            Main Document    Page 83 of 84
 B1040 (FORM 1040) (12/15)

                 BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                   BANKRUPTCY CASE NO.
Denny Roy Steelman                              8:16-bk-14227-ES
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
Central District of California                                        Santa Ana                         Hon. Erithe Smith
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


/s/ Faye C. Rasch


DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
October 12, 2018                                                      Faye C. Rasch



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
    Case 8:18-ap-01187-ES           Doc 1 Filed 10/12/18 Entered 10/12/18 16:03:08                  Desc
                                    Main Document    Page 84 of 84


CAUSE OF ACTION (CONTINUED):
(4) To Avoid and Recovery Fraudulent Transfers Pursuant to 11 U.S.C. §§ 544(b) and 550, and California Civil
Code §§ 3439.04(a)(2), 3439.07 and 3439.09; (5) To Avoid and Recovery Fraudulent Transfer Pursuant to 11
U.S.C. §§ 548(a)(1)(A) and 550; (6) To Avoid and Recover Fraudulent Transfer Pursuant to 11 U.S.C.
§§ 548(a)(1)(B) and 550; (7)To Preserve Avoided Transfers Pursuant to 11 U.S.C. § 551; and (8) For Injunction
Pursuant to 11 U.S.C. § 105
